United States Court of Appeals,

                          Eleventh Circuit.

                            No. 95-3020.

  Arthur MODDER and Gail Modder, Plaintiffs-Counter Defendants-
Appellants,

                                 v.

  AMERICAN NATIONAL LIFE INSURANCE COMPANY OF TEXAS, Defendant-
Counter Claimant-Appellee.

                            May 29, 1997.

Appeal from the United States District Court for the Middle
District of Florida. (No. 92-1243-CIV-T-24C), Elizabeth A. Jenkins,
Judge.

Before HATCHETT, Chief Judge, ANDERSON, Circuit Judge, and WOOD*,
Senior Circuit Judge.

     PER CURIAM:

     In a prior opinion, Modder v. American Nat'l Life Ins. Co., 86
F.3d 1070 (11th Cir.1996), we determined that this case involved a

dispositive but unsettled question of Florida law. Accordingly, we

certified the following question to the Supreme Court of Florida:

     Does the exclusionary provision of Section 627.6515(2),
     Florida Statutes, exempt an insurer from liability under
     Section 627.6698, Florida Statutes, and if so, has the insurer
     in this case provided the factual predicate necessary to come
     within the exclusionary provision?

Modder, 86 F.3d at 1071-72.

     The Supreme Court of Florida has now answered the certified

question in the affirmative stating:

     [W]e answer the first part of the Eleventh Circuit's certified
     question in the affirmative and hold that the clear language
     of section 627.6515(2) establishes that the attorney's fee
     penalty of section 627.6698, like the rest of part VII, is not
     applicable to policies described in section 627.6515(2).

     *
      Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge
for the Seventh Circuit, sitting by designation.
          ....

          In light of the district court's factual findings that
     (1) the NBA [National Business Association] was formed
     primarily for purposes other than providing insurance, and (2)
     that ANTEX [American National Life Insurance Company of Texas]
     also has complied with section 627.6515(2)(b) and (c), we
     answer the second part of the Eleventh Circuit's question in
     the affirmative.

Modder v. American Nat'l Life Ins. Co., 688 So. 2d 330, 333-34

(Fla.1997).

     Based on this answer, we conclude, as did the Supreme Court of

Florida, that the ANTEX group policy providing health insurance

coverage to the Modders comes within the exclusionary provision of

Section 627.6515(2), Florida Statutes.   Accordingly, we affirm the

district court's order denying the Modders' motion for attorney's

fees.

     AFFIRMED.